Citation Nr: 0702479	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  02-02 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for heart disease, to 
include as secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which confirmed and continued a previous 
denial for nicotine dependence with a secondary heart 
condition.

The claim was previously before the Board in October 2004 and 
remanded to afford the veteran an opportunity to present 
personal testimony in support of his appeal.  The veteran 
testified during a hearing at the RO before the undersigned 
in February 2005.  A transcript has been obtained and 
associated with the claims folder.  In December 2005, the 
Board determined that new and material evidence had been 
submitted sufficient to reopen the claim of entitlement to 
service connection for nicotine dependence with secondary 
heart disease and also determined that the reopened claim was 
barred as a matter of law.  

The veteran appealed the Board's December 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion for Remand was filed by the 
appellant and the VA General Counsel, averring that remand 
was required on the basis that the veteran's claim was 
continuously prosecuted since prior to June 8, 1998, the 
effective date of legislation barring tobacco-related claims, 
and that consideration must be given to his claim under the 
earlier law that allowed service connection when nicotine 
addiction leading to disability began in service.  See infra.  
In an Order of October 2006, the Court vacated that part of 
the Board's decision that determined the veteran's claim of 
entitlement to service connection for nicotine dependence 
with secondary heart disease was barred as a matter of law 
and remanded the matter, pursuant to the Joint Motion.  A 
copy of the Court's Order in this matter has been placed in 
the claims file.

For reasons set forth in more detail below, the Board has 
bifurcated the issue on appeal.  The claim of entitlement to 
heart disease, to include as secondary to nicotine 
dependence, is addressed in the REMAND portion of the instant 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Considering the entire record, including material 
received subsequent to the remand by the Court, the objective 
medical evidence is in relative equipoise as to whether the 
veteran acquired his tobacco/nicotine dependence during 
service.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
finds that nicotine dependence was incurred in military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Id.  Here, 
while the Board is granting the veteran's claim for service 
connection for nicotine dependence, it leaves to the RO the 
assignment of an appropriate effective date and disability 
rating for the award.

The Board notes additional evidence was submitted by the 
veteran in December 2006; however, he waived the right to 
initial RO adjudication.  Therefore, a remand is not 
necessary.  Further, the Board is satisfied that all 
necessary development pertaining to the issue of entitlement 
to service connection for nicotine dependence has been 
properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefit sought on appeal by the 
veteran.  Therefore, any outstanding development not already 
conducted by VA or any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Legal Analysis

The veteran contends that he is entitled to service 
connection for nicotine dependence, as set forth in his 
December 1997 claim.  Specifically, he asserts that he became 
addicted to nicotine beginning in basic training as 
cigarettes were provided for him and smoking was encouraged 
to help facilitate better work details and relationships with 
his superior officers.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes that the United States Congress has passed 
legislation directly addressing claims seeking VA benefits 
for disability related to the use of tobacco. First, the 
Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 38 
U.S.C.A. §§ 1110 and 1131, inserting language to prohibit the 
payment of VA compensation for disabilities attributable to a 
veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed after that date.  Then, in 
Public Law No. 105-206, § 9014, 112 Stat. 865, approved on 
July 22, 1998, the amendments made by section 8202 of the 
previous statute were rescinded.  In lieu of amending 38 
U.S.C.A. §§ 1110 and 1131, section 9014 created a new 38 
U.S.C.A. § 1103, which provides, in pertinent part, as 
follows:

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have 
resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service for purposes of this title on the 
basis that it resulted from injury or disease 
attributable to the use of tobacco products by the 
veteran during the veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service (as in the 
present case) based upon a finding that such disability was 
caused by tobacco use during service.  It does not, however, 
preclude the establishment of service connection based upon a 
finding that a disease or injury (even if tobacco-related) 
became manifest or was aggravated during active service or 
became manifest to the requisite degree of disability during 
any applicable presumptive period specified in 38 U.S.C.A. §§ 
1101, 1112 (West 2002).  See 38 U.S.C.A. § 1103(b) (West 
2002).  By its terms, new section 1103 applies only to claims 
filed after June 9, 1998, and does not affect veterans and 
survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.  As 
noted above, in October 2006, the Court found that the 
veteran's claim was continuously prosecuted since prior to 
June 8, 1998.  Therefore, the Board will review the 
appellant's claim under the applicable statutes, laws, and 
regulations in effect at the time he filed his claim for 
service connection for nicotine dependence.

A precedential opinion by the VA General Counsel, which is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c) 
(West 2002), clarified when entitlement to benefits may be 
awarded based upon in-service tobacco use.  VAOPGCPREC 2-93 
(Jan. 13, 1993).  This opinion determined that direct service 
connection of disability might be established if the evidence 
establishes that injury or disease resulted from tobacco use 
in line of duty in the active military, naval, or air 
service.

The General Counsel issued a clarification of the above 
opinion, also in January 1993, and stated that the opinion 
does not hold that service connection will be established for 
a disease related to tobacco use if the affected veteran 
smoked in service, but rather states that any disability 
allegedly related to tobacco use that is not diagnosed until 
after service would not preclude establishment of service 
connection; however, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  (Explanation of VAOPGCPREC 2- 
93).

Here, the veteran's claim is limited to the theories 
described above, essentially that his long-term use of 
tobacco products over many decades, resulted from his 
acquiring an addiction to nicotine in service.

As noted above, the service medical records are entirely 
negative for any reference to tobacco use.  On review of the 
veteran's written statements and medical evidence associated 
with the file, the Board finds that the veteran continued to 
smoke for decades after his separation from service.

However, with regard to the issue of secondary service 
connection, a precedential opinion by the VA General Counsel 
was issued in May 1997 to clarify when service connection may 
be granted for tobacco-related disability on the basis that 
such disability is secondary to nicotine dependence that 
arose from a veteran's tobacco use during service.  
VAOPGCPREC 19-97 (May 13, 1997).  Specifically, the General 
Counsel found that a determination as to whether service 
connection for disability or death attributable to tobacco 
use subsequent to military service should be established on 
the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. § 3.310(a), depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis. 

In the May 1997 General Counsel Opinion discussed above, it 
was noted that the VA Under Secretary for Health had 
concluded that nicotine dependence may be considered a 
disease for VA compensation purposes.  The General Counsel 
made the following statement: "Assuming the conclusion of the 
Under Secretary for Health that nicotine dependence may be 
considered a disease for compensation purposes is adopted by 
adjudicators, secondary service connection may be 
established, under the terms of 38 C.F.R. § 3.310(a), only if 
a veteran's nicotine dependence, which arose in service, and 
resulting tobacco use may be considered the proximate cause 
of the disability or death which is the basis of the claim." 
VAOPGCPREC 19-97 at p. 2, para. 3.

The VA Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
in resolving a claim for benefits for tobacco-related 
disability or death secondary to nicotine dependence are: (1) 
whether the veteran acquired a dependence upon nicotine 
during service; and (2) whether nicotine dependence which 
arose during service may be considered the proximate cause of 
claimed disability or death occurring after service.

With regard to the first question, VAOPGCPREC 19-97 held that 
the determination of whether a veteran is, in fact, dependent 
on the drug nicotine is a medical issue.  It noted that the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), provides 
that the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.

The Board is obligated to follow these precedent opinions of 
the General Counsel with regard to tobacco-disability claims.  
See Davis v. West, 13 Vet. App. 178, 183 (1999), vacated on 
other grounds sub nom. Davis v. Principi, 15 Vet. App. 163 
(2001).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions; service 
medical records; an October 2002 report of VA examination; 
lay statements; post-service private medical records from Dr. 
ADS, Dr. JP, Dr. TDP, CIGNA Healthplan of Arizona, Inc., and 
Arizona Psychiatric Associates, PLLC (Dr. TMG); and the 
transcript from his February 2005 Board hearing.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for nicotine 
dependence is warranted. 

In the instant case, there is medical evidence to support a 
finding that the veteran's smoking in service caused nicotine 
dependence.  The veteran reported that he had been a smoker 
since 1970 to various medical personnel, to include Dr. JP, 
Dr. ADS, Dr. TDP, and Arizona Psychiatric Associates (Dr. 
TMG).  The veteran's statements regarding the date of onset 
were supported by lay statements from the veteran's mother 
and friends.  They indicated that the veteran did not smoke 
prior to his enlistment.  They further stated that they 
observed his smoking after his discharge from active duty 
service.  

The Board finds that the veteran's mother and friends are 
competent as lay persons to report that as to which they have 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The Board has no reason to doubt the veracity of the 
lay persons who provided the aforementioned statements.  
However, while they can provide observations, they are not 
competent to render a diagnosis of nicotine dependence or 
opinions requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Here, the only question that remains to be resolved is 
whether the veteran's nicotine dependence arose during 
service.  See VAOPGCPREC 19-97.

Upon review of the objective and competent medical evidence 
of record, and Dr. TMG.'s written statement in particular, 
the Board is persuaded that the evidence is at a level of 
relative equipoise as to whether the veteran's nicotine 
dependence began in service.  Medical records reflect the 
veteran's history of smoking up to three packs of cigarettes 
a day for nearly 30 years.

As well, in an October 1999 signed statement, A.d.SN., M.D., 
the veteran's treating physician for a number of years, 
diagnosed coronary artery disease, noted that the veteran was 
a smoker since service, and opined that the veteran's tobacco 
addiction was a major contributor to his serious medical 
problem.  In a February 2001 signed statement, J.P., M.D., 
the veteran's cardiologist, noted that the veteran reported 
smoking since 1970 and his addiction to tobacco was a major 
contributor of his serious medical problem.  In a September 
2002 cardiology consultation record, TDP, M.D., a VA 
physician, said that smoking was a major causal factor in the 
veteran's severe coronary and peripheral arterial disease

But, upon VA examination in October 2002, the veteran relayed 
an onset of smoking during his active duty service.  The 
examiner found the veteran did not describe any physical 
symptoms beyond irritability when he was out of cigarettes.  
The examiner indicated the veteran endorsed craving 
cigarettes; however, he had never been in a position where he 
could not get them, other than the time of his surgery.  The 
examiner opined there was insufficient evidence to conclude 
that the veteran became addicted to nicotine while in the 
military and, moreover, true nicotine dependence was not 
established.

However, in a December 2002 signed statement, the VA 
physician, TDP, M.D., reiterated that the veteran started 
smoking in service, continued to smoke one pack of cigarettes 
daily, and suffered from severe coronary artery disease and 
peripheral arterial disease as a result of smoking.  

Moreover, in December 2006, the veteran submitted an 
Addiction Psychiatry Evaluation Report, prepared by TMG., 
M.D., a psychiatrist.  The veteran underwent an extensive 
evaluation in October 2006 to determine whether he was 
nicotine dependent and, if so, whether such dependence was 
related to his service in the military.  Dr. TMG indicated 
that the report was prepared on the basis of: communication 
with the veteran's attorney; review of medical, military, and 
VA records; a clinical interview with the veteran; review of 
selected portions of the veteran's sworn testimony before the 
Board in February 2005; and a review of pertinent literature.  

Dr. TMG found that the veteran had not smoked prior to his 
enlistment and had his first cigarette very shortly after 
joining the military.  This medical specialist's opinion was 
that the veteran's clinical history indicated that he was a 
young impressionable soldier directly influenced not only in 
terms of initiating his smoking, but also in regards to his 
inhaling cigarette smoke and maintaining this over the 
subsequent tenure of his duties.  Dr. TMG stated that, of the 
19 months the veteran was in the armed forces, he smoked 20 
or more cigarettes daily for 18 months and that such duration 
and intensity of smoking was highly compatible with causing 
dependence on nicotine.  The physician further found that, 
based on his interview and a review of the veteran's February 
2005 sworn testimony, the veteran met the criteria for 
nicotine dependence, to include classical withdrawal symptoms 
when he attempted to stop smoking in service, persistent 
desire to smoke despite efforts to decrease intake, and 
extensive time spent smoking or purchasing tobacco products.  

Additionally, Dr. TMG opined that, based on his clinical 
evaluation and a review of the available records, and with a 
reasonable degree of medical certainty, the veteran had a 
diagnosis of nicotine dependence.  Moreover, that such 
dependence began during the veteran's service and prior to 
leaving the Armed Forces.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  
The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In the instant case, the October 2002 VA examination afforded 
the veteran was a "Heart Examination."  While the name of 
the examiner was provided, the examiner's qualifications were 
not, although it would seemingly have been conducted by a 
physician with a specialty in internal medicine and, perhaps, 
cardiology.  In comparison, according to the curriculum vitae 
submitted with his psychiatric evaluation report, Dr. TMG is 
a physician who is board certified in general psychiatry, 
addiction psychiatry, and forensic psychiatry.  He is 
currently the Chief of Forensic Psychiatry at the Arizona 
State Hospital in Phoenix. 

The Board finds that, with respect to the evidence presented, 
greater weight is to be accorded to the findings of Dr. TMG.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerrieri, 4 Vet. 
App. 467, 470-471 (1993)(the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  

While both examiners took a complete history from the veteran 
and reviewed the claims folder, the Board is of the opinion 
that Dr. TMG rendered a diagnosis of nicotine dependence 
based on his extensive knowledge in psychiatry and skill in 
analyzing addictive behaviors.  In contrast, the VA examiner 
does not appear to have such specialized knowledge.  
Moreover, the conclusion that true nicotine dependence was 
not established was based on the VA examiner's own admission 
that the veteran was not asked leading questions with respect 
to physical symptoms but "was asked questions in such a way 
to present an opportunity for him to describe to [him] any 
physical symptoms which he might have had."  

Based on this statement, the Board would only be speculating 
as to whether the veteran understood such questions posed to 
determine whether he met the criteria for nicotine dependence 
as set forth in DSM-IV.  Thus, for the aforementioned 
reasons, the Board has afforded more weight to the opinion of 
Dr. TMG, who found that the clinical evidence of record 
supported a finding of nicotine dependence beginning in 
service.  

At this point, the medical evidence of record tends to show 
that the veteran's nicotine dependence commenced in service.  
Having carefully reviewed the evidence, including the 
extensive medical records, the medical opinions of record, 
and the veteran's contentions, the Board is of the opinion 
that the evidence does not preponderate in his favor.  
However, in view of the foregoing discussion, and with 
consideration of the benefit-of-the-doubt/reasonable-doubt 
doctrine, the Board will exercise our discretion to conclude 
that the evidence is in approximate balance as to whether the 
veteran's nicotine addiction began in service.

Accordingly, with resolution of the doubt in the appellant's 
favor, the Board concludes that service connection for 
nicotine dependence is warranted.


ORDER

Service connection for nicotine dependence is granted.


REMAND

As noted in the Introduction, the claim for benefits has been 
bifurcated.  The claim was originally certified on appeal as 
nicotine dependence with secondary heart disease.  However, a 
preliminary review of the record reveals that additional 
development is necessary prior to rendering a determination 
as to whether heart disease is a secondary disability.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficent to show that a current 
disability exists and that the current disability was either 
caused or aggravated by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.  see also, 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

A determination as to whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service-connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative 
answers to the following two questions:  (1) whether the 
claimant acquired a dependence on nicotine in service; and 
(2) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the claimant.  If each of these two 
questions is answered in the affirmative, service connection 
should be established on a secondary basis.  VAOPGCPREC 19-
97.

In this case while the Board has determined that nicotine 
dependence was acquired in service, a medical opinion is 
necessary to determine whether post-service usage of tobacco 
products was the proximate cause of the veteran's heart 
disease.  VAOPGCPREC 19-97.  With regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a claimant continued to use 
tobacco products following service, it must be considered 
whether there was a supervening cause of the claimed 
disability that severs the causal connection to the service-
acquired nicotine dependence.  Id.

The pertinent issue is whether the veteran's cigarette 
smoking during active military service (as opposed to 
cigarette smoking at other times and/or causes unrelated to 
cigarette smoking) caused the heart disease.  The effect of 
cigarette smoking at various times on an individual's health 
is a medical determination that the Board may not make.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the veteran 
has also been diagnosed with diabetes mellitus type I and 
hyperlipidemia.  In October 2002, VA examiners considered 
diabetes mellitus and hyperlipidemia to be primary risk 
factors for coronary disease.  However, the veteran's private 
physicians indicate that smoking was a major causal factor in 
the veteran's severe coronary and peripheral arterial 
disease.  

Accordingly, based on the conflicting medical evidence of 
record, it is necessary under the VCAA for the veteran to be 
examined for the purpose of having a medical specialist 
express an opinion as to whether heart disease is secondary 
to the service-connected nicotine dependence.  38 C.F.R. 
§ 3.159(c)(4).  Since the Board has determined that a medical 
examination is necessary in the instant case, the veteran is 
hereby informed that 38 C.F.R. § 3.326(a) provides that 
individuals for whom an examination has been authorized and 
scheduled are required to report for such examination.  

The provisions of 38 C.F.R. § 3.655 (2006) address the 
consequences of a veteran's failure to attend a scheduled 
medical examination.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.

Finally, as noted above, during the pendency of this appeal, 
in March 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, supra, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  The veteran should be provided 
with notice consistent with the Court's holding in Dingess.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service 
connection claim on appeal, as 
outlined by the court in Dingess 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.	Then, the RO should arrange for a 
VA cardiologist to review the 
relevant medical reports in the 
veteran's claims file to 
determine the etiology of any 
heart disease found to be 
present.  If, and only if, the 
cardiologist deems it necessary, 
should the veteran be scheduled 
for a VA examination.  The 
medical specialist is requested 
to render an opinion as to the 
following: 

a.	whether it is at least as 
likely as not (i.e. at least 
a 50-50 probability) that, 
as a result of nicotine 
dependence acquired during 
active military service, the 
veteran continued to use 
tobacco products following 
service, or whether such a 
relationship or etiology 
unlikely (i.e., less than a 
50-50 probability).

b.	 If the examiner determines 
that it is at least as 
likely as not that as a 
result of nicotine 
dependence in service the 
veteran continued to use 
tobacco products after his 
discharge, the examiner is 
requested to render an 
opinion as to whether it is 
at least as likely as not 
(i.e., at least a 50-50 
probability) that the post-
service use of tobacco 
products was the proximate 
cause of any currently 
diagnosed heart disease 
found to be present, as 
opposed to cigarette smoking 
at other times or to causes 
unrelated to cigarette 
smoking (to include diabetes 
mellitus type I and 
hyperlipidemia), or whether 
such a relationship or 
etiology is unlikely (i.e., 
less than a 50-50 
probability).

c.	If any currently diagnosed 
heart diease is found 
proximately due to or the 
result of the veteran's 
nicotine dependence, the 
examiner is requested to 
render an opinion as whether 
it is at least as likely as 
not (i.e., more than a 50-50 
probability) that any 
currently diagnosed heart 
disorder is permanently 
aggravated by the veteran's 
service-connected nicotine 
dependence, or whether such 
an etiology or relationship 
is unlikely (i.e., less than 
a 50-50 probability).  The 
examiner should note that 
aggravation is defined, for 
legal purposes, as a 
worsening of the underlying 
condition, versus a 
temporary flare-up of 
symptoms.

NOTE: The term "at least 
as likely as not" does 
not mean within the realm 
of medical possibility, 
but rather that the 
medical evidence both for 
and against a conclusion 
is so evenly divided that 
it is as medically sound 
to find in favor of 
causation as it is to find 
against it.

d)  A complete rationale for 
all opinions should be 
provided.  In rendering an 
opinion, the examiner is 
particularly requested to 
address the opinions expressed 
by the VA examiner in October 
2002 and Dr. TMG, the 
psychiatrist, in December 2006.

3.  Then, the RO should adjudicate 
the veteran's claim, specifically 
rendering a determination as to 
whether service connection for the 
veteran's heart disease is 
warranted, on either a direct basis 
or as secondary to the service-
connected nicotine dependence.  If 
the benefits sought on appeal are 
denied, the appellant and his 
attorney should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain 
notice of all relevant actions taken 
on the claim, to include a summary 
of the evidence and applicable law 
and regulations considered pertinent 
to the issue currently on appeal 
since the August 2004 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran if further 
action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


